Citation Nr: 1138198	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from April 1992 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for residuals, anterior cruciate ligament (ACL) repair, right knee, with painful motion, assigning a 10 percent evaluation; continued a 30 percent evaluation for ACL repair, right knee; continued a 40 percent evaluation or lumbar spine injury; and denied entitlement to individual unemployability.  The Veteran perfected an appeal as to all four issues.

In August 2007 the Veteran testified before the undersigned at a travel board hearing at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In December 2007, the four claims came before the Board.  The Board denied increased ratings for the ACL repair and lumbar spine disability, remanded for further development for the evaluation of the residuals of ACL repair claim, deferred adjudication of the TDIU claim. 

In December 2009, the Board determined that the criteria for an initial evaluation in excess of 10 percent for residuals of ACL repair, right knee, were not met, and denied entitlement to a TDIU.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand presented by both parties in this case, the Court, in May 2010 Order, vacated the Board's December 2009 denial of entitlement to a TDIU, and remanded that issue back to the Board for readjudication consistent with the motion.  The Veteran did not contest the Board's denial of an initial rating in excess of 10 percent for residuals of ACL repair, right knee, and that denial therefore still stands.

Subsequently, in November 2010, the Board again denied the Veteran's TDIU claim, and the Veteran appealed the decision to the Court.  Pursuant to a Joint Motion for Partial Remand dated in March 2011, the Court, in the same month, vacated the Board's November 2010 denial of entitlement to a TDIU.  Such claim has since returned to the Board for further appellate consideration.

The Board further notes that the claims file contains a Power of Attorney (POA) executed in March 2011, appointing a private law firm as the Veteran's newly appointed representative.  

In July 2011, the Board received additional evidence from the Veteran via his representative; such evidence was accompanied with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  The 2011 Joint Motion for Remand indicates that the Board, in November 2010, did not discuss the Veteran's education history or work experience in relation to his service-connected disabilities.  The Joint Motion also indicated that the Board provided inadequate reasons and bases for finding that the Veteran's lumbar spine disability did not impair him from an industrial standpoint.  A review of the record reflects that further development is necessary prior to analyzing the claim on the merits.

The record reflects that the Veteran last underwent a VA examination in August 2009 at which time, the examiner opined that the Veteran's reported symptoms reasonably attributable to his service-connected right knee disability exceed the actual physical findings found on examination.  Further, the examiner indicated that the Veteran is able to work on account of his right knee disability, albeit employment should be restricted to a sedentary job.  The examiner specifically opined that the service-connected right knee disability alone does not cause marked interference with employment.   The Veteran's service-connected lumbar spine disability has not been formally examined by VA since April 2006.  

The newly received evidence in the claims file includes a vocational assessment dated in July 2011 from a private vocational consultant, E.J.C., M.A., CCM, CDMS.  This consultant indicated that, at the request of the Veteran's representative, an assessment of the Veteran's vocational ability was completed.  After a review of the Veteran's claims file and a teleconference with the Veteran, the consultant opined that with a reasonable degree of vocational certainty that the Veteran's lumbar spine and right knee disabilities resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2006, and more likely since 2000, the date of his last employment.

In speaking with the Veteran, the consultant indicated that the Veteran reported that his low back symptoms had become worse over time and he now has difficulty stooping, bending, sitting or standing for longer than 30 minutes.  He reported an inability to lift anything from the floor.  The Veteran further indicated that his right knee disability makes stooping, bending, and prolonged standing difficult.  It was also noted that while the Veteran is within two courses of completing his requirements for an associate's degree, he has not attended class since the fall of 2010 due to sleep deprivation.

Thus, in light of the Veteran's contentions, and given that he was last afforded a formal VA examination of the spine in 2006, and of the right knee in 2009, the Board finds he should be afforded a contemporaneous VA examination to determine the effect, if any, his service-connected disabilities have on his unemployability.

The Board further notes that claims file does not contain any VA medical evidence dated since August 2009; any outstanding evidence should therefore be obtained.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran for his right knee and lower back disabilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for his right knee disability and lower back disability and ask him to provide authorization to enable VA to obtain all pertinent records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Associate the Veteran's vocational rehabilitation folder with the claims file.

4.  After obtaining any outstanding evidence, as detailed above, schedule the Veteran for an appropriate VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and all pertinent clinical findings should be recorded.

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (lumbar spine disability, right knee ACL repair, and residuals of right knee ACL repair with impaired motion) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  He has completed two years of college (see TDIU application dated in January 2006), and is currently two courses away from obtaining an associate's degree (see July 2011 vocational assessment).  

The opinion must be reconciled with all evidence of record, specifically to include the April 2006 VA examination report, the August 2009 VA examination report, the July 2011 private vocational assessment, and the Veteran's contentions.  The examiner is specifically asked to comment on the Veteran's work and education history.

The rationale for all opinions expressed must be provided in a legible report.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

6.  After completing the above, readjudicate the appeal.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


